United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         December 30, 2003
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-50527
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CAMERON DAMEON COMBS, also known as Cameron Damon Combs,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. W-02-CR-90-ALL
                        --------------------

Before REAVLEY, JONES and PRADO, Circuit Judges.

PER CURIAM:*

     Cameron Dameon Combs appeals his conviction for possession

of a firearm by a felon.    He argues that the evidence was not

sufficient for a reasonable trier of fact to find beyond a

reasonable doubt that he possessed the firearm found in his

vehicle.   However, Combs told police shortly after his arrest

that the gun was inoperable, revealing that he was intimately

familiar with the weapon.    Viewing the evidence in the light most


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50527
                                -2-

favorable to the verdict, a reasonable trier of fact could have

found that the evidence established beyond a reasonable doubt

that Combs had been convicted of a felony and that he was in

possession of a firearm that had a nexus with interstate

commerce.   Thus, the evidence was sufficient to sustain his

conviction.   See United States v. Ortega-Reyna, 148 F.3d 540, 543

(5th Cir. 1998); 18 U.S.C. § 922(g)(1).

     Combs's conviction is AFFIRMED.